Citation Nr: 0640254	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for thoracic strain.  


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1993 to 
November 2000.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2005, at which time it was remanded 
to the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Portland, Oregon, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to obtain certain procedural and evidentiary development 
regarding the veteran's claims for initial ratings for 
lumbosacral and thoracic strain.  Following the AMC's 
attempts to complete the requested actions, the case was 
returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 270-71 (1998), the 
United States Court of Appeals for Veterans Claims (Court), 
held that a remand by the Board confers upon the veteran or 
other claimant, as a matter of law, the right to compliance 
with the Board's remand order.  Moreover, the Court has 
further held that the Board itself errs when it fails to 
ensure compliance with the terms of its remand.  Id.  

The Board by its March 2005 remand directed that all 
pertinent notice and development actions required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), to include notice 
specific to the veteran's claims for entitlement to initial 
ratings, be undertaken.  In addition, the Board determined 
that the veteran should be afforded an opportunity to 
identify those medical professionals who have previously 
treated him for his service-connected spinal disorders.  The 
AMC attempted to accomplish the foregoing through its April 
2005 correspondence to the veteran, which it mailed to him at 
an address in Keizer, Oregon.  Unfortunately, however, the 
address utilized by the AMC was not the veteran's most recent 
address then of record, which he had provided to VA through 
his Congressman in January 2005.  No subsequent attempt by 
the AMC to apprise the veteran of the substance of its April 
2005 correspondence is shown.  Given the foregoing, 
corrective action is deemed necessary to ensure that the 
veteran is properly informed and otherwise afforded the 
opportunity to provide pertinent medical data.  

As well, it is evident that, as requested by the Board, the 
veteran underwent a VA medical examination in January 2006 
for evaluation of his service-connected low back and mid-back 
disorders.  The Board by its March 2005 remand noted that the 
criteria for the rating of spinal disorders had changed on 
more than one occasion since service connection for each 
disorder had been granted, effective from November 25, 2000, 
and that detailed range of motion studies of the lumbar and 
thoracic spine were needed.  While the rating criteria for 
spinal disorders, effective from September 26, 2003, combine 
range of motion of the two areas of the spine into one, i.e., 
thoracolumbar motion, see 68 Fed. Reg. 51454-58 (2003), those 
rating criteria in effect prior thereto provided for the 
separate evaluation of limitation of motion of each segment 
of the spine and such are for application both prior to and 
after the regulatory change.  See VAOPGCPREC 07-03; 69 Fed. 
Reg. 25179 (2004); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  As range of motion values for the thoracic spine 
were not furnished, remand is deemed necessary in order to 
obtain such data.  

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claims 
for initial ratings in excess of 10 
percent for service-connected disorders 
of his lumbosacral and thoracic spine.  
The veteran must be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit 
and advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  The veteran must also 
be informed that, if requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.  

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  All records of VA medical treatment, 
not already on file, which pertain to the 
veteran's service-connected lumbosacral 
and thoracic spine disorders must be 
obtained and made a part of his claims 
folder.  

3.  Thereafter, the report of a VA 
medical examination performed on January 
23, 2006, R. Satovick at the VA Medical 
Center in Salt Lake City, Utah, must be 
returned to R. Satovick or his designee 
for the preparation of an addendum to his 
earlier report.  The claims folder in its 
entirety is to be furnished to R. 
Satovick or his designee for use in the 
study of this case.  An additional 
examination by R. Satovick, or by another 
physician if R. Satovick is unavailable, 
is authorized if deemed necessary.  
Regardless of whether an additional 
examination is undertaken, R. Satovick or 
his designee must address the following 
in an addendum, providing where 
appropriate a professional with full 
supporting rationale:

(a)  What are the current range 
of motion values for the 
veteran's thoracic spine, as 
expressed in degrees?  

(b)  Is it at least as likely 
as not that degenerative disc 
disease of the lumbosacral 
and/or thoracic spine, if any, 
is part and parcel of the 
veteran's service-connected 
strain of the lumbosacral and 
thoracic spine?

(c)  Is it at least as likely 
as not that veteran's service-
connected strain of the 
lumbosacral and/or thoracic 
spine either caused or 
aggravated any degenerative 
disc disease of his lumbosacral 
and/or thoracic spine?

Use by the examiner of the "at 
least as likely as not" 
language in responding is s 
required.  

4.  Lastly, the veteran's claims of 
entitlement to an initial rating in 
excess of 10 percent for lumbosacral 
strain and to an initial rating in excess 
of 10 percent for thoracic strain must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999), as to the possibility of the 
assignment of staged ratings.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



_________________________________________________
R. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




